ETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
This Office Action is in response to the amendment filed 04/12/2021.Claims 1, 3-8, 10-22 are pending. Currently no claims are in condition for allowance
Claim Rejections - 35 USC § 102
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claim(s) 1, 3-8, 10-20 and 22 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Efrati et al. (US 2015/0111553 [IDS]).
Regarding claim 1, Efrati discloses a method comprising:
receiving, by a first device (Figs. 1 and 2A: first user device 105), live video during a video conversation from a second device (second device 110) not registered as a related device to the first device by a network via a wireless connection (fist device and the second device connected to the communication network 115. The communication network 115 allows for user device (wired or wireless) to exchange data and voice/video communications [0024-0025; 0043]), the first device registered with the network to utilize a communication address for sending and receiving communications via the network (first device 105 registered with a telephony service provider using communication identifier [0045]); 
causing, by the first device, presentation of the live video on a display of the first device (video call is displayed on display 680, Fig. 6 [024, 0025; 0074; 0075; 0048]); 
third party devices (see Fig. 2A devices 138) are user devices that may be associated with the first user device via a pre-registration process… [0028], the network 115 or automated conferencing module 155 may include an pre-authentication service such that at least two or more devices are associated with the same user account or profile [0061]) the one or more related devices being related to the first device based on at least one of utilizing the communication address for sending and receiving at least communications via the network or being associated with a same subscriber account by the network as the first device (the phone number of the first user device and the third party device may be stored in association with each other, or they may be associated to the same account profile stored on the network 115… [0028. 0061]);
causing, by the first device, a presentation of a list of the one or more related devices on a user interface of the first device (Fig.1A shows the first device 105 comprises user I/O interface that includes a speaker, touch screen, buttons and the like [0025]. The first device 105 selects a user device identifier from a list of user devices identifiers using a selection of button displayed [0049]. In addition, the first device 105 may display options on a screen, allowing user to designate calls as private or visible/joinable selection of one or the options will send a signal to proxy signaling server/conference server [0047]);
determining, under a share policy, that the first device is authorized to share the live video with the one or more related devices (the third party devices are user devices that may be associated with the first user device via a pre-registration process. For example, the phone numbers of the first user device and the third party device may be stored in association with each other, or they may be associated to the same account profile stored on the network 115 [0028; 0045]. The network 115 or automated conferencing module 155 may include a pre-authentication service (e.g., as part of a VoIP service) such that at least two or more devices are associated with the same account or profile (share policy). The associated devices are able to participate in the automatic conferencing session or in other embodiments, prompted with multiple on going/active communication session [0061]);
 determining, based at least in part on the share policy (same account or profile), that at least one related device of the one or more related devices is authorized to receive the live video from the first device (pre-authentication allows automatic joining of a communication session or may request to join the communication session after receiving notifications on the third party device [0029].. The network 115 or automated conferencing module 155 may include a pre-authentication service (e.g., as part of a VoIP service) such that at least two or more devices are associated with the same account or profile. The associated devices are able to participate in the automatic conferencing session or in other embodiments, prompted with multiple on going/active communication session [0061]); 
in response to the first device being authorized to share the live video and the at least one related device of the one or more related devices being authorized to receive the live video (pre-authentication allows automatic joining of a communication session or may request to join the communication session after receiving notifications on the third party device [0029]),
enabling the first device to share the live video during the video conversation with at least one related device of the one or more related devices to enable the at least one related device to join the video conversation (a notifications sent either automatically or manually to a related device which can then accept to join the conference or not. The first user device 105 may share a video call with the associated (third party) devices to both listen and see the video call, and to join in if authorized by the first user device 105 [0046; 0048 and 0052]); and
transmitting, based at least on a user selection via the user interface of the first device, the live video to the at least one related device selected via the user interface (the first user device 105 may “share their screen” with an associated devices….the first user device may control what portions of the video stream the associated devices can see or hear….the first user device 105 may send a notification to associated one or more third user devices [138], either directly or through network 115, indicating that the first user devices is  requesting to share its screen and have the associated user device join the call. The notification may be a SIP message, HTTP, or other type of signaling message. If the associated user device accepts, the first user device 105 may begin streaming the media associated with the video call, directly or through network 115…[0048]. In some embodiments, when the first user device 105 is on  a call with the second user device 110 and wants to transfer the call to one of the associated third user devices 138, the associated third user devices 138 that the call is being transferred to is notified to the transferred call…[0053]).

Regarding claim 8, Efrati discloses a mobile device comprising:
 a display (Fig. 6: displays 680); 
one or more processors (processors 610); 
memory (memory 620); and
 a plurality of programming instructions stored on the memory (system memory 620 may be configured to store program instructions 622 [0078]) and executable by the one or more processors to implement: 
third party devices (see Fig. 2A devices 138) are user devices that may be associated with the first user device via a pre-registration process… [0028], the network 115 or automated conferencing module 155 may include a pre-authentication service such that at least two or more devices are associated with the same user account or profile [0061]); and
cause a presentation of a list of the one or more related devices on a user interface of the mobile device (Fig.1A shows the first device 105 comprises user I/O interface that includes a speaker, touch screen, buttons and the like [0025]. The first device 105 selects a user device identifier from a list of user devices identifiers using a selection of button displayed [0049]);
 a video conversation module configured to:
 facilitate a video conversation with an external device (second device 110) via the network (network 115), the video conversation including an exchange of real-time video and audio transmissions between the mobile device and the external device, the external device not registered as a related device to the mobile device by the network (fist device and the second device connected to the communication network 115. The communication network 115 allows for user device (wired or wireless) to exchange data and voice/video communications [0024-0025; 0043]); and 
cause a video transmission associated with the video conversation to be presented on the display (video call is displayed on display 680, Fig. 6 [024, 0025; 0074; 0075; 0048]); and 
a notifications sent either automatically or manually to a related device which can then accept to join the conference or not. The first user device 105 may share a video call with the associated (third party) devices to both listen and see the video call, and to join in if authorized by the first user device 105 [0046; 0048 and 0052]. The first user device 105 may “share their screen” with an associated devices….the first user device may control what portions of the video stream the associated devices can see or hear….the first user device 105 may send a notification to associated one or more third user devices [138], either directly or through network 115, indicating that the first user devices is requesting to share its screen and have the associated user device join the call. The notification may be a SIP message, HTTP, or other type of signaling message. If the associated user device accepts, the first user device 105 may begin streaming the media associated with the video call, directly or through network 115… [0048]. In some embodiments, when the first user device 105 is on  a call with the second user device 110 and wants to transfer the call to one of the associated third user devices 138, the associated third user devices 138 that the call is being transferred to is notified to the transferred call…[0053]); and 
a policy module configured to enforce a share policy (the network 115 or automated conferencing module 155 may include a pre-authentication service (e.g., as part of a VoIP service) such that at least two or more devices are associated with the same account or profile (share policy). The associated devices are able to participate in the automatic conferencing session or in other embodiments, prompted with multiple on going/active communication session [0061]) by: 
determining, based at least in part on a share policy, that the mobile device is authorized to share the video transmission with the at least one related device (the third party devices are user devices that may be associated with the first user device via a pre-registration process. For example, the phone numbers of the first user device and the third party device may be stored in association with each other, or they may be associated to the same account profile stored on the network 115 [0028; 0045]. The network 115 or automated conferencing module 155 may include a pre-authentication service (e.g., as part of a VoIP service) such that at least two or more devices are associated with the same account or profile (share policy). The associated devices are able to participate in the automatic conferencing session or in other embodiments, prompted with multiple on going/active communication session [0061]); and 
determining, under the share policy, that at least one related device is authorized to receive the video transmission from the mobile device (the third party devices are user devices that may be associated with the first user device via a pre-registration process. For example, the phone numbers of the first user device and the third party device may be stored in association with each other, or they may be associated to the same account profile stored on the network 115 [0028; 0045]. The network 115 or automated conferencing module 155 may include a pre-authentication service (e.g., as part of a VoIP service) such that at least two or more devices are associated with the same account or profile (share policy). The associated devices are able to participate in the automatic conferencing session or in other embodiments, prompted with multiple on going/active communication session [0061]).

Regarding claim 16, Efrati discloses a mobile device (Fig. 1, first device 105), comprising:
a display (Fig. 6: displays 680); 
one or more processors (processors 610); 
memory (memory 620); and
 a plurality of programming instructions stored on the memory (system memory 620 may be configured to store program instructions 622 [0078]) and executable by the one or more processors to implement: 
a presence module configured to retrieve presence information for one or more related devices (related devices 1381-138n) registered as related devices to the mobile device by a network (the network 115 or automated conferencing module 155 may include an pre-authentication service such that at least two or more devices are associated with the same user account or profile. The associated devices are able to participate in the automatic conferencing session or in other embodiments, prompted with multiple on going/active communication session [0061]), the one or more related devices and the mobile device sharing at least one of a telephone number for sending and receiving at least communications via the network or a subscriber account number associated with the network (third party devices (see Fig. 2A devices 138) are user devices that may be associated with the first user device via a pre-registration process… [0028], the network 115 or automated conferencing module 155 may include a pre-authentication service such that at least two or more devices are associated with the same user account or profile [0061]); and 
to cause a presentation of a list of the one or more related devices on a user interface of the mobile device (Fig.1A shows the first device 105 comprises user I/O interface that includes a speaker, touch screen, buttons and the like [0025]. The first device 105 selects a user device identifier from a list of user devices identifiers using a selection of button displayed [0049]. In addition, the first device 105 may display options on a screen, allowing user to designate calls as private or visible/joinable selection of one or the options will send a signal to proxy signaling server/conference server [0047]);
a share module configured to enable a user of the mobile device to select a video transmission associated with a video conversation between at least one related device of the one or more related devices and an external device (device 110) that is being shared by the at least Serial No.: 15/212,760-6- Anty Docket No.: TM2-0333USLe. &Hit /Atty/Agent: Robert A. Madayagone related device (the first device 105 that establishes an outgoing call, or picks up an incoming call, may designate the call as a private call and thus prevent one or more of the other user devices (related devices 138/third party devices) from being able to join/answer the call. In some embodiments, not all associated devices will be notified of a call … [0047-0048]), the external device not registered as a related device to the mobile device (second device 110 is an external device [see Figs. 1A and 2A]); and 
to share the video transmission in-real time with at least one related device selected from the list of the one or  more related devise via the user interface of the mobile device (the first user device 105 may “share their screen” with an associated devices….the first user device may control what portions of the video stream the associated devices can see or hear….the first user device 105 may send a notification to associated one or more third user devices [138], either directly or through network 115, indicating that the first user devices is  requesting to share its screen and have the associated user device join the call. The notification may be a SIP message, HTTP, or other type of signaling message. If the associated user device accepts, the first user device 105 may begin streaming the media associated with the video call, directly or through network 115… [0048]. In some embodiments, when the first user device 105 is on  a call with the second user device 110 and wants to transfer the call to one of the associated third user devices 138, the associated third user devices 138 that the call is being transferred to is notified to the transferred call…[0053]) and 
a user interface module configured to retrieve the video transmission from the at least one related device and to cause the video transmission to be presented on the display in real-time during the video conversation (a notifications sent either automatically or manually to a related device which can then accept to join the conference or not. The first user device 105 may share a video call with the associated (third party) devices to both listen and see the video call, and to join in if authorized by the first user device 105 [0046; 0048 and 0052]); and 
a policy module configured to enforce a share policy (the network 115 or automated conferencing module 155 may include a pre-authentication service (e.g., as part of a VoIP service) such that at least two or more devices are associated with the same account or profile (share policy). The associated devices are able to participate in the automatic conferencing session or in other embodiments, prompted with multiple on going/active communication session [0061]) by:
the third party devices are user devices that may be associated with the first user device via a pre-registration process. For example, the phone numbers of the first user device and the third party device may be stored in association with each other, or they may be associated to the same account profile stored on the network 115 [0028; 0045]. The network 115 or automated conferencing module 155 may include a pre-authentication service (e.g., as part of a VoIP service) such that at least two or more devices are associated with the same account or profile (share policy). The associated devices are able to participate in the automatic conferencing session or in other embodiments, prompted with multiple on going/active communication session [0061]);
 determining, based at least in part on the share policy, that at least one related device is authorized to receive the video transmission from the mobile device (the third party devices are user devices that may be associated with the first user device via a pre-registration process. For example, the phone numbers of the first user device and the third party device may be stored in association with each other, or they may be associated to the same account profile stored on the network 115 [0028; 0045]. The network 115 or automated conferencing module 155 may include a pre-authentication service (e.g., as part of a VoIP service) such that at least two or more devices are associated with the same account or profile (share policy). The associated devices are able to participate in the automatic conferencing session or in other embodiments, prompted with multiple on going/active communication session [0061]); and
the third party devices are user devices that may be associated with the first user device via a pre-registration process. For example, the phone numbers of the first user device and the third party device may be stored in association with each other, or they may be associated to the same account profile stored on the network 115 [0028; 0045]. The network 115 or automated conferencing module 155 may include a pre-authentication service (e.g., as part of a VoIP service) such that at least two or more devices are associated with the same account or profile (share policy). The associated devices are able to participate in the automatic conferencing session or in other embodiments, prompted with multiple on going/active communication session [0061]).

Regarding claims 3 and 10, Efrati discloses wherein the live video is received by the first device via a first computing platform associated with providing conversational video services (device 105 and device 110 communicate via communications network 115 that may use SIP, VoIP and the like to form a voice/video call session [0024]).  

Regarding claims 4 and 11, Efrati discloses, wherein the at least one related device is associated with a second computing platform associated with providing the conversational video services that are different than the first computing platform (see Fig. 1B: the first device 105 is connected to the second device via PSTN whereas it is connected to associated third device via an access point [0041, 0045]).
device 105 using SIP signaling [0044]. The first user device 105 sends a signal/notification (SIP) to the proxy server 220 [0048; 0054-0055]).   

Regarding claims 6, 14 and 18, Efrati discloses wherein the presence information includes information regarding at least one of communication addresses or subscriber account numbers that are associated with the one or more related devices, and the method further comprises determining the one or more related devices based on at least one of the information regarding at least one of the communication addresses or the subscriber account numbers (the phone number of the first user device and the third party device may be stored in association with each other, or they may be associated to the same account profile stored on the network 115 [0028; 0045; 0051, 0061]).  

Regarding claims 7, 15 and 19, Efrati discloses wherein the presence information is utilized to establish a connection between the first device and the at least one related device and the method further comprises sharing the live video with the at least one related device via the connection (0048).
Regarding claim 12, Efrati discloses wherein the share module is further configured to share the video conversion with the at least on related device without interrupting the video conversation with the external device (the third party devices that are associated with the first user device can join an on-going call communication session [0028]).

Regarding claim 20, Efrati discloses the user interface module further configured to cause a presentation via a user interface of a request from the at least one related device to join the video conversation, the user interface being interactive to receive an indication that the user accepts the request (Abstract; 0009-0010; 0047).

Regarding claim 22, Efrati discloses wherein the list of the one or more related devices on the user interface of the mobile devices comprises, based on a share policy, a first set of related devices of the one or more related devices in which sharing is permitted and a second set of related devices of the one or more related devices in which sharing is not permitted (configuration settings stored with the shared account on the telephony service provider network may include a list of communication identifiers and associated devices that may view/join calls to/from the specific communication identifiers listed. In addition, the configurations settings may provide the ability to designate groups or classes of associated devices… [0051]. As shown in Fig. 4, step 430, the first user 105 and/or the second user device 110 may be given an option to grant or deny permission for the third user device 138 to join [0065]). 

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claim 21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Efrati in view of Sylvain (US 2009/0164645).

Sylvain teaches real time communication between web and sip end points. More specifically, Sylvain teaches a system in which content can be shared between peers. A peer obtains information about available peers from a presence server in an IMS network [0064, 0077]. In addition, Sylvain teaches that a presence server collects, manages, and distributes real-time information regarding a user’s availability such as whether the user is using a given communication device at a particular time and communications capability…. [0065].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claim limitations to modify Efrati with the teaching of Sylvain in order to establish communication session between different computing devices [Abstract].
Response to Arguments
Applicant's arguments filed 04/12/2021 have been fully considered but they are not persuasive. Applicant argues (Remarks pages 2 and 3) that “Efrati does not disclose the amended claim 1. In a distinctly different manner, claim 1 recites a “share policy” used for “determining, under a share policy, that the first device is authorized to share the live video with the one or more related devices,” and “determining, under the share policy., that at least one related device of the one or more related devices is authorized to receive the live video from the first device. Efrati is silent as to a share policy that determines receiving and sharing authorizations between specific devices, e.g. the first device and the at least one related device” 
pre-authentication allows automatic joining of a communication session or request to join the communication session after receiving a notification on a third parity device [0029]. The third party devices are user devices that may be associated with the first user device via pre-registration process. More specifically, the third party devices may also be pre-associated with the same account and preauthorized in the VoIP or OTT application [0028]. Further, Efrati discloses that the network 115 or automated conferencing module 155 may include a pre-authentication service (e.g., as part of a VoIP service) such that at least two or more devices are associated with the same account or profile (share policy). The associated devices are able to participate in the automatic conferencing session or in other embodiments, prompted with multiple on going/active communication session [0061]. Furthermore, Efrati discloses that configuration settings stored with the shared account on the telephony service provider network may include a list of communication identifiers and the associated devices that may view/join calls to/from the specific communication identifiers listed. In addition, the configurations settings may provide the ability to designate groups or classes of associated devices. For example, a family has four members (father, mother, son and daughter) each with an associated device on shared account. The configuration settings may be edited as a “parent” group and a “children” group … [0051]. This clearly shows that under a share policy (preauthorized/ pre-authentication) that the first device is authorized to share/receive the live video with the one or more related devices.
Examiner also notes that similar arguments were presented regarding claims 8 and 16 on page 4. The reason set forth above with respect to claim 1 is applied to the claims 8 and 16.
Examiner believes that the claims, given their broad reasonable interpretation read on the reference applied.
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SABA TSEGAYE whose telephone number is (571)272-3091.  The examiner can normally be reached on Monday-Friday (8:30-5).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hassan Phillips can be reached on 571 2723940.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications 


SABA TSEGAYE
Primary Examiner
Art Unit 2467


/SABA TSEGAYE/            Examiner, Art Unit 2467                                                                                                                                                                                            	April 30, 2021